Citation Nr: 0832079	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  98-01 908A	)	DATE
	)
	)


THE ISSUE

Entitlement to accrued benefits based on a pending claim of 
whether there was clear and unmistakable error (CUE) in an 
August 8, 1991, decision of the Board of Veterans' Appeals 
(Board) which denied a rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome (OBS).

(The issues of entitlement to accrued benefits based on a 
pending claim of entitlement to a total disability rating due 
to individual unemployability (TDIU) effective earlier than 
April 16, 1992, and entitlement to accrued benefits based on 
a pending claim of entitlement to service connection for 
nervousness, a change in vision and in speech, and depressed 
mood are addressed in a separate decision of the Board issued 
this date.)


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
September 1964.  He died in June 2003.  The moving party is 
the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 decisional letter and June 
2005 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Paul, Minnesota.

In a January 17, 2001 decision, the Board determined that 
there was no clear and unmistakable error (CUE) in an August 
8, 1991, decision of the Board of Veterans' Appeals (Board) 
that denied a rating in excess of 10 percent for residuals of 
a skull fracture, including organic brain syndrome.  The 
veteran appealed the Board's January 17, 2001 decision and in 
May 2001, pursuant to an Unopposed Motion for Remand by VA, 
the Court vacated the decision and remanded it to the Board.  
A May 2002 Board decision also found that there was no CUE in 
the August 8, 1991, decision of the Board of Veterans' 
Appeals (Board) that denied a rating in excess of 10 percent 
for residuals of a skull fracture, including organic brain 
syndrome, and the veteran appealed the Board's decision to 
the Court.  On June 20, 2003, counsel for the veteran filed 
an unopposed motion to withdraw the appeal as the veteran 
died in June 2003, prior to any determination by the Court.  
The Court, in a July 2003 order, granted the counsel's 
motion, vacated the Board's decision from which the appeal 
had been taken, and dismissed the appeal for lack of 
jurisdiction, by virtue of the veteran's death.  In November 
2003 the Board, based on a lack of jurisdiction to adjudicate 
the merits of the claim, dismissed the veteran's appeal of 
whether there was CUE in the August 8, 1991, decision of the 
Board of Veterans' Appeals (Board) that denied a rating in 
excess of 10 percent for residuals of a skull fracture, 
including organic brain syndrome.

The Board finds that the issue of whether there was CUE in 
the August 8, 1991, decision of the Board of Veterans' 
Appeals (Board) that denied a rating in excess of 10 percent 
for residuals of a skull fracture, including organic brain 
syndrome, was pending at the time of the veteran's death.  38 
C.F.R. § 3.160(d).


FINDINGS OF FACT

1.  An August 1991 decision of the Board granted a 10 percent 
rating for residuals of a skull fracture, including organic 
brain syndrome.

2.  The Board's August  1991 decision, in not granting a 
rating in excess of 10 percent for residuals of a skull 
fracture, including organic brain syndrome, was consistent 
with the law and the evidence then of record.


CONCLUSION OF LAW

Entitlement to accrued benefits based on a pending claim of 
whether there was clear and unmistakable error (CUE) in an 
August 8, 1991, decision of the Board of Veterans' Appeals 
(Board) denying a rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome, is not warranted.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 3.105, 20.1400, 20.1403 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to a claim for accrued benefits based on a pending CUE claim.  
In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) the 
Court held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to the 
appellant's claim for accrued benefits based on a pending CUE 
motion.  38 C.F.R. § 20.1411(c) and (d).

The Board notes, however, that general due process 
considerations have been satisfied.  38 C.F.R. § 3.103.  The 
appellant and her attorney have been accorded ample 
opportunity to present evidence and argument on this matter.  
They have not pointed to any pertinent evidence which exists 
and which has not been associated with his VA claims folder 
and they have not asked that any additional evidence be 
obtained.

Legal Criteria

CUE

As outlined in the Introduction section of this decision, the 
veteran had a pending CUE claim at the time of his death.

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400.  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to re-filing under this subpart.

The United States Court of Appeals for Veterans Claims (CAVC) 
has provided the following guidance with regard to a claim of 
CUE:

In order for there to be a valid claim of 'clear and 
unmistakable error,' there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the outcome are harmless; 
by definition, such errors do not give rise to the need for 
revising the previous decision.  The words 'clear and 
unmistakable error' are self-defining.  They are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  A determination that there 
was a 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior AOJ 
[agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314.

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314.

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error must appear 
"undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  However, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).



Accrued benefits

As noted above, the veteran died in June 2003.  The governing 
law applicable in cases where the veteran died prior to 
December 16, 2003 provides that, upon the death of a veteran, 
periodic monetary benefits to which he was entitled to, on 
the basis of evidence in the file at the date of death 
(accrued benefits), and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to a living person, including the veteran's spouse.  
38 U.S.C.A. § 5121(a) (West 2002).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).

38 U.S.C. § 5121(a) was revised by the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 104, effective December 16, 
2003.  This revision repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits; however, this 
revision relates only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003.  It does not affect cases involving deaths prior to 
that time, such as this case.

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

Analysis

Following receipt of the veteran's May 1987 claim, in August 
1989 the RO granted service connection for residuals of a 
skull fracture, including organic brain syndrome, and 
assigned a noncompensable rating under Diagnostic Code 8045.  
Following an appeal to the Board, an August 8, 1991 Board 
decision increased the rating to 10 percent under Diagnostic 
Code 9304.  The veteran had a pending CUE claim as to the 
August 8, 1991 Board decision at the time of his death.

Through her representative, the appellant has asserted that 
the August 8, 1991 Board decision was CUE because it failed 
to apply and resolve reasonable doubt in the veteran's favor.  
It is contended that there was medical evidence of record to 
demonstrate that the veteran's symptoms of mental illness 
were caused by his service-connected organic brain disorder, 
as opposed to (non-service-connected) disability such as 
schizophrenia.

Law and Regulations Effective in August 1991

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 C.F.R. Part 4.

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, were to be 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, were to be rated 10 percent and 
no more under Diagnostic Code 9304.  This 10 percent rating 
was not to be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 were 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The criteria for the evaluation of organic mental disorders, 
Diagnostic Codes 9300 thru 9325, were changed effective 
February 3, 1988.  Prior to February 3, 1988, under 
Diagnostic Code 9304 for dementia associated with brain 
trauma, a noncompensable rating was warranted when there was 
no impairment of social and industrial adaptability.  A 10 
percent rating was warranted when the impairment was slight; 
30 percent was merited when impairment was definite; 50 
percent was assigned when impairment was considerable; and a 
70 percent rating was warranted when impairment included 
symptom combinations productive of severe impairment.  A 100 
percent rating was warranted when there was impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce complete social and 
industrial inadaptability.

The criteria for the evaluation of organic mental disorders, 
Diagnostic Codes 9300 thru 9325, which became effective 
February 3, 1988, provided under 38 C.F.R. § 4.132, 
Diagnostic Code 9304 that for dementia associated with brain 
trauma, a noncompensable rating was warranted when there was 
no impairment of social and industrial adaptability.  A 10 
percent rating was warranted when there was mild impairment; 
a 30 percent rating was warranted when there was definite 
impairment; a 50 percent rating was warranted when there was 
considerable impairment; and a 70 percent rating was 
warranted when less than a 100 percent schedular rating was 
warranted but there were symptom combinations productive of 
severe impairment.  A 100 percent rating was warranted when 
there was impairment of intellectual functions, orientation, 
memory and judgment, and lability and shallowness of affect 
of such extent, severity, depth, and persistence as to 
produce total social and industrial inadaptability.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment to meet the 38 U.S.C.A. § 7104(d)(1) "reasons and 
bases" requirement.  In a November 9, 1993, precedent 
opinion, VA General Counsel concluded that "definite" meant 
"distinct, unambiguous, and moderately large in degree" and 
was a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The VA, including the 
Board, is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

Analysis

The August 8, 1991 Board decision found that service-
connected organic brain syndrome was subtle and mild, and not 
productive of more than slight or mild social and industrial 
impairment.  As a result, the Board concluded that the 
schedular criteria for a disability rating in excess of 10 
percent for organic brain syndrome had not been met.  The 
Board included as bases for the decision that various 
examiners had concluded that organic brain syndrome was 
subtle and mild, on many occasions medical evidence did not 
mention organic brain syndrome as a factor in the psychiatric 
impairment, and that the general references to 
unemployability were unsupported by evidence of specific 
symptoms attributable to organic brain syndrome.

As for the assertion that there was medical evidence of 
record to demonstrate that the veteran's symptoms of mental 
illness were caused by his service-connected organic brain 
disorder, as opposed to (non-service-connected) 
schizophrenia, the Board, in August 1991, cited multiple 
evidentiary sources in concluding that not all psychiatric 
symptoms were attributable to service-connected organic brain 
syndrome.  It was noted that VA examinations in June and July 
1972 revealed no evidence of impairment from organic brain 
syndrome, and that during VA hospitalization in 1972, it was 
felt that the major difficulty was from a character disorder.  
While acknowledging that it was difficult to assess the 
impairment from organic brain syndrome, the Board concluded 
that "[i]t is at least as likely as not that some of the 
manifest social and industrial impairment was due to mild 
[OBS]."

It was also noted that evidence from 1972 to 1991 often did 
not mention organic brain syndrome and while VA psychological 
tests in 1972 and 1973 indicated that the veteran was 
incapable of competitive employment, the differential 
diagnosis of organic brain syndrome with post-traumatic 
psychosis was not supported by neurological findings, and the 
clinical impression and psychological examination justified a 
diagnosis of nonservice-connected chronic schizophrenia.  
Moreover, it was noted that records of VA hospitalization in 
1974 indicated that the veteran was employed in a musical 
band and had rejected employment.  There was no reference to 
organic brain syndrome causing impairment during that 
hospitalization.  During VA hospitalization in 1978, there 
was no reference to organic brain syndrome but there was a 
diagnosis of schizophrenia.  There was evidence of organic 
brain syndrome which incapacitated the veteran as to 
employment during VA hospitalization in 1987.  During VA 
hospitalization in 1988, it was felt that a diagnosis of 
organic personality syndrome might be more accurate than an 
organic mood syndrome, the etiology of the veteran's symptom 
and the relationship between his present state and inservice 
trauma was questionable.

The August 1991 Board decision stated that other medical 
records in the file did not provide enough detailed 
description of symptoms of organic brain syndrome to show the 
presence of more than mild social and industrial impairment.

The Board decision also addressed statements and testimony of 
the veteran, relatives, and others, but weighed that against 
the clinical evidence.  It was concluded that the veteran's 
employment difficulties did not necessarily indicate that his 
industrial inadaptability was due to service-connected 
organic brain syndrome and general references to his 
unemployability did not establish that the unemployability 
was due to OBS.

In the June 1999 Brief of the moving party's (veteran's) 
attorney, Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
was cited as authority for the proposition that when it is 
not possible to separate the effects of a service-connected 
disorder from those due to a nonservice-connected disorder, 
the doctrine of the favorable resolution of doubt requires 
that such signs and symptoms be attributed to the service-
connected disorder.  Mittleider, however, is distinguishable 
from the current case.  The Board, in its August 1991 
decision to deny a rating in excess of 10 percent, provided 
an adequate statement of reasons or bases separating 
symptomatology associated with service-connected residuals of 
skull fracture, including organic brain syndrome, from other 
non-service-connected psychiatric diagnoses.  These included: 
medical diagnoses of slight or mild social and industrial 
impairment due to organic brain syndrome; the fact that 
several medical entries, by failure to include residuals of 
skull fracture or organic brain syndrome as a diagnosis, 
implicitly attributed the veteran's symptoms to psychiatric 
diagnoses other than the service-connected disability; and, 
with regard to the favorable opinion of record that the 
organic brain syndrome was associated with schizophrenia or 
incapacitated him with respect to unemployability, the Board 
offered reasons and bases as to why these opinions were of 
lesser weight than other medical evidence of record.  The 
reasons included that the March 1973 opinion associating 
psychosis with organic brain syndrome was supported only by 
psychological test results, and was unsupported by 
neurological findings.

Based on the foregoing, it can be clearly seen that the Board 
considered and weighed all the evidence, clinical and non-
clinical, in reaching a decision in 1991.  The appellant has 
proffered an argument centering on disagreement with the way 
the evidence was weighed in the Board's August 8, 1991 
decision, essentially contending that the presence of 
differing medical opinion regarding the etiology of the 
veteran's psychiatric symptoms equates to the absence of 
medical evidence of record to distinguish service-connected 
from non-service-connected symptomatology.  She contends that 
there was medical evidence of record to demonstrate that it 
was at least as likely as not that the veteran's symptoms of 
mental illness were caused by his service-connected organic 
brain disorder.  However, although there was favorable 
medical opinion evidence generally relating unemployability 
or a 100 percent disability impairment to psychiatric 
diagnoses which some medical opinion of record qualifiedly 
associated with service-connected organic brain syndrome, 
there was also evidence of record which tended to show that 
the same psychiatric diagnoses were not etiologically related 
to the veteran's organic brain syndrome.  Additionally, these 
favorable medical opinions were considered by the Board in 
the context of medical diagnoses and opinion of record that 
the veteran's organic brain syndrome was subtle and mild, 
including as reflected by evidence that on many occasions the 
medical evidence was negative for evidence of organic brain 
syndrome as a factor in the veteran's psychiatric impairment.  
The Board observes that simply to claim CUE on the basis that 
the adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Further, the fact 
that there is some medical opinion evidence of record in 
support of the veteran's claim does not mean that such 
evidence is equal in weight to medical evidence against the 
claim so as to place the evidence in relative equipoise.  A 
disagreement as to how the facts were weighed or evaluated 
cannot constitute CUE.  38 C.F.R. § 20.1403(d).

The Board notes that in April 1992 the veteran submitted VA 
medical records that were apparently not contained in the 
veteran's claims file when the August 8, 1991 Board decision 
was decided.  The Board notes that prior to July 21, 1992, 
the failure of VA to consider pertinent VA medical records 
which were not part of the file when considered by the Board 
prior to its final decision did not constitute CUE.  Damrel 
v. Brown, 6 Vet. App. 242 (1992), see also VAOPGCPREC 12-95.  
Furthermore, even if it could be CUE for the failure of the 
Board to consider that late arriving VA evidence in the 
August 1991 decision, the Board notes that this unconsidered 
VA evidence did not indicate that a rating in excess of 10 
percent for residuals of a skull fracture, including organic 
brain syndrome, was undebatably warranted.  Consequently, 
even if this could be considered involving the correct facts 
as they were known at that time not being before the Board, 
this would not constitute error in the Board's adjudication 
on the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999); 38 C.F.R. § 20.1403(b) and (c).

It was also alleged in the June 1999 Motion for Revision and 
the February 2002 Brief that, in 1991, the Board failed to 
apply or even consider resolving any doubt in favor of the 
moving party.  However, the August 1991 Board decision 
resolved reasonable doubt in the veteran's favor to reach the 
determination that some of the social and industrial 
impairment described by the medical evidence of record was 
due to the veteran's service-connected organic brain 
syndrome.  Further, the Board concluded that "the 
preponderance of the evidence does not support a conclusion 
that more than slight or mild social and industrial 
impairment has resulted from this [OBS] disability."  Then, 
as now, the doctrine of the favorable resolution of any doubt 
was applicable when the evidence was in equipoise.  However, 
it was not applicable when the preponderance of the evidence 
was against a claim, as was concluded by the Board in August 
1991.

In sum, the correct facts were before the Board at the time 
of the August 8, 1991 decision, and the August 8, 1991 Board 
decision properly applied the statutory and regulatory 
provisions extant at that time.  There has been no 
demonstration of CUE such that the outcome of the claim would 
have been manifestly different but for the error.  Hence, 
entitlement to accrued benefits based on a pending claim of 
clear and unmistakable error in an August 8, 1991 Board 
decision which denied a rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome, is denied.




ORDER

Entitlement to accrued benefits based on a pending claim of 
clear and unmistakable error in an August 8, 1991 Board 
decision which denied a rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome, is denied.



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



